     Case 3:12-cv-02164-GPC-LL Document 1809 Filed 03/23/21 PageID.32973 Page 1 of 7



1
2
3
4
5
6
7
8
9
10
11                            UNITED STATES DISTRICT COURT
12                          SOUTHERN DISTRICT OF CALIFORNIA
13
14     SECURITIES AND EXCHANGE                           Case No.: 3:12-cv-2164-GPC-JMA
       COMMISSION,
15
                                        Plaintiff,       ORDER APPROVING SALE OF
16                                                       REMAINING 79-ACRE PORTION
       v.                                                OF MINDEN PROPERTY AND
17
                                                         VACATING HEARING
       LOUIS V. SCHOOLER and FIRST
18
       FINANCIAL PLANNING
                                                         [ECF No. 1801]
19     CORPORATION d/b/a WESTERN
       FINANCIAL PLANNING
20
       CORPORATION,
21                                   Defendants.
22
23           Before the Court is the Receiver’s Motion for (A) Approval of Sale of Remaining
24     79-Acre Portion of Minden Property (“Property”), and (B) Authority to Pay Broker’s
25     Commission (“Motion”) (ECF No. 1801). No opposition was filed. On March 23, 2021,
26     Receiver filed a Notice of Non-Receipt of Qualified Overbids. ECF No. 1808. Based
27     upon a review of the moving papers and the applicable law, the Court GRANTS the
28

                                                     1
                                                                             3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1809 Filed 03/23/21 PageID.32974 Page 2 of 7



1      Receiver’s Motion. The hearing on this matter set for March 26, 2021 is hereby
2      VACATED.
3                                          BACKGROUND
4            A. The SEC Enforcement Action
5            On January 21, 2016, the Court granted the SEC’s motion for final judgment
6      against Defendant Louis V. Schooler. ECF No. 1170. The Court granted the SEC’s
7      motion for revised final judgment on June 4, 2019. ECF No. 1724. The SEC had
8      initiated this civil action against Defendant Schooler and Western Financial Planning
9      Corporation (“Western”) four years earlier, on account of their practice of defrauding
10     investors into purchasing unregistered securities. Id. (citing Second Summary Judgment
11     Order, ECF No. 1081). To carry out the scheme, Defendant Western bought
12     undeveloped real estate, with cash or through financing, and simultaneously formed one
13     or more General Partnerships (“GPs”) to own the land. First Summary Judgment Order,
14     ECF No. 1074 at 10. Western then sold General Partnership units to investors and sold
15     the undeveloped real estate to the General Partnerships. Id. at 10. In total, Western
16     raised approximately $153 million from almost 3,400 investors through implementing
17     this scheme. Id.
18           B. The Decline of the General Partnership Assets
19           In 2013, the Court-appointed Receiver, Thomas Hebrank, engaged licensed
20     appraisers to value the 23 properties owned by the General Partnerships. ECF No. 203 at
21     2. Those professionals determined that the land was worth $16,328,000 and that the net
22     appraised value (appraised value less outstanding balances on all mortgages) of the
23     properties was $12,860,661. Id. The net appraised value represented just 8.41% of the
24     total funds that the general partners had invested in the land. Id. The Receiver further
25     estimated that, based on the then-current appraised values of the land, the average GP
26     investor would suffer an 88.40% loss if the GP properties were sold in 2013. Id.
27           Three years later, soon after final judgment was entered, the Receiver moved for
28     authority to conduct an Orderly Sale of the General Partnership Properties (“Orderly

                                                    2
                                                                                3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1809 Filed 03/23/21 PageID.32975 Page 3 of 7



1      Sale”). Motion for Orderly Sale, ECF No. 1181-1. In the Motion, the Receiver indicated
2      that the aggregate value in the GP accounts had been steadily decreasing while litigation
3      was ongoing. See id. In September 2012, the Receivership had assets of $6.6 million.
4      Id. at 1. By the end of 2015, the assets had dropped to $3.5 million, and the Receiver had
5      reason to believe that the value of the Receivership would continue to drastically
6      decrease through the end of 2016.1 This decline, he noted, was due to three main factors:
7      (1) 14 of the 23 properties were not appreciating in value2; (2) the properties were not
8      worth enough to cover the costs of the GPs carrying the properties; and (3) low levels of
9      investor contributions to pay GP administrator fees, tax preparation fees, property taxes,
10     property insurance premiums, and notes owed to Western. See id. at 1-2. In other words,
11     the Receiver concluded, because the money being spent to hold the GP properties was
12     disproportionately high in relation to the value of the GP’s real estate assets, the
13     Receivership was in a steady decline. Id.
14            In order to prevent the value of the Receivership from falling into further decline,
15     the Receiver proposed that the GP properties be sold in accordance with Court-approved
16     orderly sale procedures. Id. The Receiver’s proposal explained that the best way to
17     maximize the value of all of the GP assets for the benefit of all investors, irrespective of
18     any given investors’ direct property interest, was to initiate an orderly sale of the GP
19     properties. Id. The Receiver estimated that the Receivership, after conducting sales of
20     the GP properties, Western’s properties and asset recovery, would be worth $21,804,826.
21     Id. at 16.
22     ///
23     ///
24
25     1
         The Receiver provided the Court with projections that the Receivership would further decline to $1.8
26     million by the end of 2016. Indeed, the Receiver’s projection has since proved to be accurate. The
       Twentieth Interim Status Report submitted by the Receiver indicates that the Receivership’s current cash
27     and cash equivalent balance is $666,113. ECF No. 1505 at 17.
       2
         By way of example, the Receiver notes that the value of these 14 properties in 2016, $3,732,815, was
28     about $400,000 less than their value in 2013, $4,137,000. Id. at 2.

                                                          3
                                                                                          3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1809 Filed 03/23/21 PageID.32976 Page 4 of 7



1             C. The Receiver’s Motion for Orderly Sale
2             On May 20, 2016, the Court held a hearing on the Receiver’s Motion for Orderly
3      Sale, at which time the Court heard from the SEC, Defendant, the Receiver, and the
4      investor-interveners—that is, those investors who were granted permission under Rule 23
5      to intervene to oppose the Receiver’s Motion. See ECF No. 1298. A short time
6      thereafter, on May 25, 2016, the Court approved, in part, the Receiver’s Orderly Sale
7      process.3 ECF No. 1304.
8             In approving the Orderly Sale, the Court addressed and evaluated the concerns
9      expressed by the Receiver, the SEC, and myriad investors, all of whom held differing
10     positions on whether the Orderly Sale would benefit the Receivership estate. See
11     generally ECF Nos. 1181 (Motion for Orderly Sale), 1232 (SEC Response), 1234 (Dillon
12     Investors’ Response), 1235 (Graham Investors’ Response); see also, e.g., ECF Nos. 1240,
13     1242, 1244, 1249-1257 (Letters from Investors). The Court also took into consideration
14     the recommendations of the investors’ experts, as set forth in the Xpera Report. See ECF
15     No. 1304 at 16. The Xpera Report, the Court noted, substantially agreed with the
16     Receiver on how to maximize the value of the Receivership estate and, for the most part,
17     agreed on the appraised value of the various GP properties. Id. As such, the Court
18     directed the Receiver, where feasible, to incorporate the recommendations of the Xpera
19     Report into his ultimate Orderly Sale proposal. Id. at 19.
20            On July 22, 2016, the Receiver moved for permission to engage CBRE, a real
21     estate brokerage firm, as a consultant in order to weigh the pros and the cons of the Xpera
22     Report. ECF No. 1341-1. The Court granted the Receiver’s motion on August 30, 2016.
23     ECF No. 1359. CBRE presented its findings on the GP properties on October 24, 2016.
24     ECF No. 1419 (filed under seal). On November 22, 2016, the Receiver submitted a
25
26
       3
        The Court directed the Receiver to file a Modified Orderly Sale Process that incorporated the public
27     sale process consistent with the requirement of 28 U.S.C. § 2001. ECF No. 1304. The Receiver filed a
       modified proposal on June 8, 2016 (ECF No. 1309) and the Court approved the modified proposal on
28     August 30, 2016 (ECF No. 1359).

                                                         4
                                                                                         3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1809 Filed 03/23/21 PageID.32977 Page 5 of 7



1      report evaluating the Xpera Report recommendations. ECF No. 1405. The Court
2      reviewed the Receiver’s report and adopted the recommendations contained therein on
3      December 12, 2016. ECF No. 1423.
4            D. Remaining 79-Acre Portion of Minden Property
5            The Property is comprised of approximately 79 acres of undeveloped land,
6      approximately located in the southwest corner of Timber Court and Sawmill Road in
7      Miden, Nevada, and includes certain water rights. ECF No. 1801-2, Declaration of
8      Thomas C. Hebrank (“Hebrank Decl.”) ¶ 2. The Property previously included an
9      additional two-acre parcel, which was sold with Court approval for $98,000. Id.; ECF
10     No. 1779. Prior to being transferred to the Qualified Settlement Fund Trust (or QSF
11     Trust), set up to hold title to the properties, the property was held by four General
12     Partnerships: Carson Valley, Heavenly View, Pine View, and Sierra View. Hebrank
13     Decl. ¶ 2. The Receiver seeks approval of the remaining 79 acres of the Minden
14     Property.
15           Since the appointment of the Receiver, several valuations of the full 81 acres
16     Minden Property have been conducted. In 2013, with the Court’s authorization, the
17     Receiver obtained an appraisal estimating the value of the property to be $1,000,000.
18     ECF No. 1405, Ex. A at 12. In 2015, the Receiver obtained a second appraisal estimating
19     the value to be $1,800,000. Id. In early 2016, Xpera Group valued the property between
20     $1,828,860 ($22,000/acre) and $2,353,743 ($28,314/acre). ECF No. 1245-1 at 58–59.
21           The full Minden Property has been listed with licensed broker NAI Alliance
22     (“Broker”) for the last four years. Hebrank Decl. ¶ 3. The list price began at $2,700,00
23     (approximately $33,250/acre), but due to a lack of interest it was periodically reduced
24     until it reached $1,250,000 (approximately $15,400/acre). Id. At that point, the Receiver
25     sold the two-acre portion for $98,000. Id. The remainder of the Property was then listed
26     for $1,150,000. Id. An offer for the Property was then received from Raymond Van
27     Winkle, Sr. and Dennis McDuffee (“Buyer”) for $900,000. Id. The Receiver negotiated
28     terms with Buyer and the parties signed a Purchase and Sale Agreement and Joint Escrow

                                                     5
                                                                                  3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1809 Filed 03/23/21 PageID.32978 Page 6 of 7



1      Instructions (“Agreement”). Id. Shortly after the offer was received, the investors were
2      provided with notice via email. Id. ¶ 5.
3            On February 24, 2021, the Receiver filed his Motion, which seeks approval of the
4      sale of the Property to Buyer for $900,000, pursuant to the Agreement. ECF No. 1801.
5      In the Motion, the Receiver proposed a deadline for submission of qualified overbids,
6      March 22, 2021 (“Overbid Deadline”). ECF No. 1801-1 at 8.
7            The Receiver then published notice of the opportunity to overbid for the property
8      in the Reno Journal-Gazette for four consecutive weeks, pursuant to 28 U.S.C. §§
9      2001(a) and 2002, as provided in the Motion. Id. On March 23, 2021, the Receiver filed
10     Notice of Non-Receipt of Qualified Overbids Regarding the Motion. ECF No. 1808.
11           The Receiver requests that the Court approve the sale to Buyer at the price of
12     $900,000, pursuant to the Agreement, and authorize the Receiver to take the steps
13     necessary to close the sale.
14           E. Conclusion
15           The Court finds that the purchase price of $900,000 for the Remaining 79-Acre
16     Portion of the Minden Property is reasonable in light of the fact that the Property has
17     been marketed for four years and the purchase price is the best offer received. Hebrank
18     Decl. ¶ 6.
19           The Court is also satisfied that the Receiver’s notice of the sale adhered to the
20     modified Orderly Sale procedures—which require that notice of the sale be published “in
21     the county, state, or judicial district of the United States wherein the realty is situated,”
22     28 U.S.C. § 2002 (emphasis added)—by publishing notice in the Reno Journal-Gazette, a
23     newspaper of general circulation in Lyon County, Nevada, and by providing notice to the
24     investors. Hebrank Decl. ¶ 4; ECF No. 1808.
25           Accordingly, and given that no opposition to the present Motion has been filed or
26     raised, and no qualified overbid was received, the Court GRANTS Receiver’s motion for
27     approval of sale.
28     \\\

                                                      6
                                                                                    3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1809 Filed 03/23/21 PageID.32979 Page 7 of 7



1                                               ORDER
2            The Receiver’s Motion for (A) Approval of Sale of Remaining 79-Acre Portion of
3      Minden Property, and (B) Authority to Pay Broker's Commission (“Motion”) of
4      Thomas C. Hebrank (“Receiver”), the Court-appointed receiver for First Financial
5      Planning Corporation d/b/a Western Financial Planning Corporation (“Western”), its
6      subsidiaries and the General Partnerships listed in Schedule 1 to the Preliminary
7      Injunction Order entered on March 13, 2013 (collectively, “Receivership Entities”),
8      having been reviewed and considered by this Court, the Receiver having notified the
9      Court that no qualified overbids were received (ECF No. 1808), and for good cause
10     appearing therefore, the Court finds as follows:
11           1.     The Motion is granted;
12           2.     The sale of the approximately 79 acres located at the approximate southwest
13     corner of Timber Court and Sawmill Road in Minden, Nevada, as described on Exhibit A
14     to the Declaration of Thomas C. Hebrank in support of the Motion (“Property”), by
15     Thomas C. Hebrank, as receiver, to Raymond Van Winkle, Sr. and Dennis McDuffee is
16     confirmed and approved;
17           3.     The purchase price of $900,000 for the Property is confirmed and approved;

18           4.     The Receiver is immediately authorized to complete the sale transaction,

19     including executing any and all documents as may be necessary and appropriate to do so;

20     and

21           5.     The Receiver is authorized to pay broker NAI Alliance a commission of 6%

22     of the purchase price, or $54,000.

23
                  IT IS SO ORDERED.
24
       Dated: March 23, 2021
25
26
27
28

                                                    7
                                                                               3:12-cv-2164-GPC-JMA
